Title: From John Quincy Adams to George Washington Adams, October 1826
From: Adams, John Quincy
To: Adams, George Washington


				Memorandum for George W Adams, concerning the further Execution of the last Will and Testament of John Adams, late of Quincy deceased.
					
					
				
				There are four Deeds of the Executors to John Quincy Adams, executed, acknowledged, and left at the Office of the Register of Deeds at Dedham, to be recorded, which when recorded you will receive from the Register, and carefully keepThere is one Bond, and four Mortagages, executed and acknowledged by  me, to the Executors, and one Power of Attorney to my Co-Executor Josiah Quincy—all left also with the Register of Deeds at Dedham, except two of the Mortgages at the Registry of Deeds at Boston, which when recorded are to be received from the Registers  by Mr Quincy and kept by him—Copies of all these papers, are to be made in the Book, of the proceedings of the Executors—as also copies of the Letters written by or in behalf of the Executors—Of the Inventory and Appraisement of the Books; and of the Accounts returned to the judge of Probate—Of the receipts given by the devisees, for their respective devises, and of the orders by which they may draw for them.On the first of January, April, and July next you will pay, on my individual account, to Mr Quincy my Co-Executor, as Trustee for the devises to my brother and his family, or by his direction to my brother, and in either case for the support of him and his family, the sum of 315 dollars, taking in either case a receipt, from Mr Quincy as Executor if paid to him, or of my brother if paid to him—As these payments and the mode of making them are important for the faithful Execution of the Will, I give you here forms of the Receipts to be given in either case, and to which you will invariably adhere.
					
				[Form of the receipt, if the money be paid to Mr Quincy as Executor.]I, Josiah Quincy, Co-Executor with John Quincy Adams, of the last Will, of John Adams, late of Quincy, deceased, have received of the said John Quincy Adams, in his individual capacity, through the hands of George W. Adams, the sum of three hundred and fifteen dollars, to be paid to Thomas Boylston Adams, or for the support of his family, according to the Will, and to the Bond of the said J. Q. Adams.Quincy the 1st. of1827. J. Q. Executor[Form of the receipt if the money be paid to Thomas B. Adams.]Received of the Executors of my father’s last Will, by the hands of John Quincy Adams, the sum of 315 dollars, a quarterly payment of interest on 21000 dollars, settled for the support of myself and my family, comformably to the said Will.Quincy 1.1827. 
			T. B. A.